t c memo united_states tax_court anne s and charles g vick petitioners v commissioner of internal revenue respondent docket no filed date anne s and charles g vick pro_se martha j weber for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure after a concession by respondent the issues for decision are whether petitioners failed to report miscellaneous income of dollar_figure received from the shaklee corp the corporation in and whether petitioners are entitled to trade_or_business deductions under sec_162 for cost_of_goods_sold some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioners' legal residence was memphis tennessee during charles g vick petitioner was self-employed selling the products of the corporation petitioners received dollar_figure from the corporation during and that amount was reported by the corporation as a payer to the internal_revenue_service irs on irs form_1099 as miscellaneous income on schedule c of petitioners' federal_income_tax return petitioners did not report the dollar_figure received from the corporation petitioners reported gross_receipts of dollar_figure and from this amount deducted dollar_figure as cost_of_goods_sold the amount of the cost_of_goods_sold was shown on part iii of schedule c of petitioners' return as follows at trial respondent conceded that for petitioner sec_2 are entitled under sec_63 to the standard_deduction amount for joint filers where both spouses are age or older rather than the basic_standard_deduction for joint filers beginning_inventory purchases labor materials_and_supplies other costs ending inventory cost_of_goods_sold dollar_figure big_number big_number big_number big_number dollar_figure big_number dollar_figure in the notice_of_deficiency respondent determined that petitioners had unreported income of dollar_figure from the corporation and disallowed the entire amount of cost_of_goods_sold for lack of substantiation the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing the determinations are incorrect rule a 290_us_111 with respect to the dollar_figure received from the corporation petitioner acknowledged receipt of this amount but contended that the amount represented nontaxable rebates or purchase-volume discounts from the corporation however other than his own self-serving testimony petitioner presented no evidence to support this contention petitioner failed to meet his burden_of_proof on this issue accordingly pursuant to sec_61 petitioners must include this amount in income respondent is sustained on this issue with respect to the schedule c deduction for cost_of_goods_sold petitioner presented no documentary_evidence to support the claimed amount and testified he believed all of his records had been stolen when questioned by the court as to the possibility of documenting the claimed expenditures through other sources such as records of purchases from the corporation petitioner stated that he had been unable to obtain such evidence other than his own self-serving statements petitioner presented no evidence to substantiate the disallowed deduction for cost_of_goods_sold therefore on this record respondent's determination on the disallowance of the schedule c deduction for cost_of_goods_sold is sustained decision will be entered under rule
